UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MEAT INNOVATIONS INC., et al.,                                    3/6/2020
             Plaintiffs,                             19-CV-5155 (KMW) (BCM)
       -against-
                                                     SCHEDULING ORDER
AVA COMPANIES, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The settlement conference scheduled for March 11, 2020, is ADJOURNED to March 26,

2020, at 2:15 p.m., in Courtroom 20A. All other provisions of the Order Scheduling Settlement

Conference (Sched. Order) (Dkt. No. 38) remain in effect, including the requirements that, no

later than March 19, 2020: (1) the parties conduct "at least one good-faith settlement discussion,

in person or by telephone, and that each party convey to each opposing party at least one good-

faith settlement demand or offer," Sched. Order ¶ 2; (2) each party submit a confidential

settlement letter to chambers by email, containing the updated status of the parties' settlement

negotiations to date, as well as any other new pertinent information likely to be helpful to the

settlement process, id. ¶ 3; and (3) each party submit the Acknowledgment Form to chambers by

email, and serve in on all other parties, identifying the individuals who will attend the settlement

conference. Id. ¶ 4.

Dated: New York, New York
       March 6, 2020                          SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
